—Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered November 20, 1989, convicting defendant, upon a jury verdict, of murder in the second degree and sentencing him to an indeterminate term of 20 years to life, unanimously affirmed.
Viewing the evidence as we must in the light most favorable *363to the People (People v Contes, 60 NY2d 620, 621), we conclude that the eyewitness identification was legally sufficient. Two witnesses, who knew the defendant from the neighborhood, positively identified him at trial and also pointed him out to the police at the time of arrest. Their descriptions of the shooter and, in particular, the amount of hair he had at the time of the shooting and at the time of the arrest were presented to the jury and they were in the best position to weigh any discrepancies and to determine credibility (People v Bleakley, 69 NY2d 490, 495). Further, the introduction of evidence concerning the fact that the deceased was involved with drugs came from the defense and was, in any event, admissible to establish motive. Finally, we reject the defendant’s contention that his sentence should be reduced. Concur —Sullivan, J. P., Carro, Ellerin and Rubin, JJ.